Citation Nr: 1130657	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-40 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to major depression with psychotic features. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. A.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to April 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for hypertension.

The Veteran and J. A. testified during a videoconference hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension as either caused or worsened by his service-connected major depressive disorder.  In a June 2011 brief, the Veteran's representative argued that the medication the Veteran is taking for his service-connected major depression with psychotic features includes adverse reactions such as hypertension. 

During his July 2011 Board videoconference hearing, the Veteran testified that he had been treated for hypertension with medication since separation from service.  However, the earliest mention of hypertension within the claims file is a July 2008 VA progress note.  The AMC should request the Veteran identify any treatment providers for his hypertension prior to July 2008. 

In an August 2009 VA examination, the examiner determined that the Veteran's essential hypertension is not due to depression or major depressive disorder.  In a July 2011 letter from E. H., M.D., the Veteran's private physician indicated that the Veteran's hypertension was secondary to his service-connected PTSD condition.  As neither opinion includes a supporting rationale and the VA examiner failed to address whether the Veteran's hypertension was aggravated by his service-connected psychiatric disorder or its treatments, the AMC should obtain another VA opinion to determine if the Veteran's hypertension is due to or aggravated by his service-connected disabilities.  VA's duty to assist a claimant includes obtaining medical records and providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hypertension since service.  Of particular interest are any outstanding VA or private treatment records prior to July 2008.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should then be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the claims folder and an examination of the Veteran, the physician is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that hypertension was caused or aggravated by his active service, service-connected psychiatric disabilities, or treatment for his major depression.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



